OPINION — AG — ** FORFEITURE OF VEHICLE — ILLEGAL TRANSPORTATION OF LIQUOR ** OPINION DEALS WITH ISSUES INVOLVING THE FORFEITURE OF AUTOMOBILES USED IN THE ILLEGAL TRANSPORTATION OF INTOXICATING LIQUORS. YOU STATE THAT IN ONE INSTANCE SUCH AN AUTOMOBILE WAS SEIZED AND ALSO THE SUPPOSED OWNER OF THE CAR WAS CHARGED WITH THE UNLAWFUL TRANSPORTATION OF WHISKEY. WHEREUPON, HE MADE BOND AND IMMEDIATELY LEFT THE STATE AND SUPPOSED TO HAVE GONE TO TENNESSEE, OF WHICH STATE HE WAS A RESIDENT. (CONFISCATION OF PROPERTY, COURTS, CIVIL PROCESS, JURISDICTION, ALCOHOL BEVERAGES) CITE: 37 O.S. 112 [37-112] (S. H. LATTIMORE)